              Case 3:18-cv-02458-BEN-BLM Document 59 Filed 12/18/19 PageID.754 Page 1 of 4



                   1 SPENCER C. SKEEN, CA Bar No. 182216
                     spencer.skeen@ogletree.com
                   2 OGLETREE, DEAKINS, NASH,
                     SMOAK & STEWART, P.C.
                   3 4370 La Jolla Village Drive, Suite 990
                     San Diego, CA 92122
                   4 Telephone: 858.652.3100
                     Facsimile: 858.652.3101
                   5
                       ROBERT R. ROGINSON, CA Bar No. 185286
                   6   robert.roginson@ogletree.com
                       ALEXANDER M. CHEMERS, CA Bar No. 263726
                   7   alexander.chemers@ogletree.com
                       OGLETREE, DEAKINS, NASH,
                   8   SMOAK & STEWART, P.C.
                       400 South Hope Street, Suite 1200
                   9   Los Angeles, CA 90071
                       Telephone: 213.239.9800
                  10   Facsimile: 213.239.9045
                  11 Attorneys for Plaintiffs
                     CALIFORNIA TRUCKING ASSOCIATION,
                  12 RAVINDER SINGH, and THOMAS ODOM

                  13                          UNITED STATES DISTRICT COURT
                  14                       SOUTHERN DISTRICT OF CALIFORNIA
                  15 CALIFORNIA TRUCKING                              Case No. 3:18-cv-02458-BEN-BLM
                     ASSOCIATION, RAVINDER SINGH,
                  16 and THOMAS ODOM,                                 JOINT STIPULATION PERMITTING
                                                                      SINGLE REPLY BRIEF IN SUPPORT
                  17                Plaintiffs,                       OF MOTION FOR PRELIMINARY
                                                                      INJUNCTION
                  18         v.
                                                                      Date:       December 30, 2019
                  19
                       XAVIER BECERRA, in his official                Time:       10:30 a.m.
                       capacity as the Attorney General of the        Place:      Courtroom 5A
                  20
                       State of California; JULIE SU, in her
                  21   official capacity as Secretary of the          Complaint Filed: October 25, 2018
                       California Labor Workforce and                 Trial Date:       None
                  22   Development Agency; ANDRE                      District Judge: Hon. Roger T. Benitez
                       SCHOORL, in his official capacity as the                         Courtroom 5A, 221 W.
                  23   Acting Director of the Department of                             Broadway, San Diego
                       Industrial Relations of the State of           Magistrate Judge: Hon. Barbara L. Major
                  24   California; and LILIA GARCIA-                                    11th Floor, 333 W.
                       BROWER, in her official capacity as                              Broadway, San Diego
                  25   Labor Commissioner of the State of
                       California, Division of Labor Standards
                  26   Enforcement, PATRICK HENNING, in
                       his official capacity as the Director of the
                  27   Employment Development Department,

                  28                Defendants.
                                                                                   Case No. 3:18-cv-02458-BEN-BLM
                                            JOINT STIPULATION PERMITTING SINGLE REPLY BRIEF
41153295_1.docx
                                           IN SUPPORT OF MOTION FOR PRELIMINARY INJUNCTION
                  Case 3:18-cv-02458-BEN-BLM Document 59 Filed 12/18/19 PageID.755 Page 2 of 4



                   1         Plaintiffs California Trucking Association, Ravinder Singh, and Thomas
                   2   Odom (together, “Plaintiffs”), and defendants Attorney General Xavier Becerra,
                   3   former Acting Director Andre Schoorl, Secretary of the California Labor Workforce
                   4   and Development Agency Julie A. Su, Labor Commissioner Lilia Garcia-Brower,
                   5   and Director of the Employment Development Department Patrick Henning, in their
                   6   official capacities (together, “State Defendants”), as well as intervenor-defendant
                   7   International Brotherhood of Teamsters (“IBT”) (collectively, the “Parties”), enter
                   8   into the following joint stipulation permitting Plaintiffs to file a single, 20-page
                   9   Reply in support of Plaintiffs’ Motion for a Preliminary Injunction.
                  10         WHEREAS, on December 2, 2019, Plaintiffs’ filed their Motion for a
                  11   Preliminary Injunction [ECF No. 54], which was supported by a 25-page brief and is
                  12   currently set for hearing on December 30, 2019;
                  13         WHEREAS, on December 16, 2019, the State Defendants filed their
                  14   Opposition to the Motion for a Preliminary Injunction [ECF No. 55], which was
                  15   supported by a 20-page brief;
                  16         WHEREAS, on December 16, 2019, the IBT filed their Opposition to the
                  17   Motion for a Preliminary Injunction [ECF No. 58], which was supported by a 25-
                  18   page brief;
                  19         WHEREAS, Plaintiffs wish to file a single Reply brief to address the
                  20   arguments that are raised in both Oppositions;
                  21         WHEREAS, this would obviate Plaintiffs needing to file separate Reply briefs,
                  22   each totaling up to ten (10) pages, and collectively the same twenty (20) pages
                  23   requested through this stipulation;
                  24         WHEREAS, extending the page limit to 20 pages would allow Plaintiffs to file
                  25   a single brief, avoid the need for Plaintiffs to file separate Replies, and simplify
                  26   further proceedings; and
                  27         WHEREAS, the State Defendants and IBT jointly stipulate to this request for
                  28   the reasons stated.
                                                                     1               Case No. 3:18-cv-02458-BEN-BLM
41153295_1.docx
                                              JOINT STIPULATION PERMITTING SINGLE REPLY BRIEF
                                             IN SUPPORT OF MOTION FOR PRELIMINARY INJUNCTION
                  Case 3:18-cv-02458-BEN-BLM Document 59 Filed 12/18/19 PageID.756 Page 3 of 4



                   1         IT IS HEREBY STIPULATED AND AGREED, by and among the Parties,
                   2   through their counsel of record, that:
                   3         1.     Rather than filing two Reply briefs, Plaintiffs shall file a single Reply
                   4   brief in response to both Oppositions.
                   5         2.     Plaintiffs’ Reply cannot exceed a total of twenty (20) pages in length.
                   6

                   7   DATED: December 18, 2019                    OGLETREE, DEAKINS, NASH,
                                                                   SMOAK & STEWART, P.C.
                   8

                   9

                  10                                               By: /s Alexander M. Chemers
                                                                      Spencer C. Skeen
                  11                                                  Robert R. Roginson
                                                                      Alexander M. Chemers
                  12
                                                                   Attorneys for Plaintiffs
                  13                                               RAVINDER SINGH, THOMAS ODOM
                                                                   and CALIFORNIA TRUCKING
                  14                                               ASSOCIATION
                  15

                  16

                  17   DATED: December 18, 2019                    DEPUTY ATTORNEY GENERAL,
                                                                   STATE OF CALIFORNIA
                  18

                  19

                  20                                               By: /s/ Jose A. Zeldon-Zepeda
                                                                      Jose A. Zelidon-Zepeda
                  21
                                                                   Attorneys for Defendants
                  22                                               Attorney General XAVIER BECERRA,
                                                                   Acting Director ANDRE SCHOORL,
                  23                                               Secretary JULIE A. SU, Labor
                                                                   Commissioner LILIA GARCIA-
                  24                                               BROWER, and Director PATRICK
                                                                   HENNING, in their official capacities
                  25

                  26

                  27

                  28
                                                                  2               Case No. 3:18-cv-02458-BEN-BLM
41153295_1.docx
                                           JOINT STIPULATION PERMITTING SINGLE REPLY BRIEF
                                          IN SUPPORT OF MOTION FOR PRELIMINARY INJUNCTION
                  Case 3:18-cv-02458-BEN-BLM Document 59 Filed 12/18/19 PageID.757 Page 4 of 4



                   1

                   2   DATED: December 18, 2019                    ALTSHULER BERZON LLP
                   3

                   4
                                                                   By: /s/ Andrew Kushner
                   5                                                  Stacey M. Leyton
                                                                      Andrew Kushner
                   6                                                  Elizabeth Vissers
                   7                                               Attorneys for Intervenor-Defendant
                                                                   INTERNATIONAL BROTHERHOOD OF
                   8                                               TEAMSTERS
                   9

                  10                            SIGNATURE CERTIFICATION
                  11         Pursuant to Section 2(f)(4) of the Electronic Case Filing Administrative
                  12   Policies and Procedures Manual, I hereby certify that the contents of this document
                  13   are acceptable to Jose A. Zelidon-Zepeda, counsel for Defendants, and for Andrew
                  14   Kushner, counsel for Intervenor-Defendant, and that I have obtained both Mr.
                  15   Zelidon-Zepeda’s and Mr. Kushner’s authorization to affix their electronic signature
                  16   to this document.
                  17

                  18   DATED: December 18, 2019                    OGLETREE, DEAKINS, NASH,
                                                                   SMOAK & STEWART, P.C.
                  19

                  20

                  21                                               By: /s/ Alexander M. Chemers
                                                                      Spencer C. Skeen
                  22                                                  Robert R. Roginson
                                                                      Alexander M. Chemers
                  23
                                                                   Attorneys for Plaintiffs
                  24                                               RAVINDER SINGH, THOMAS ODOM
                                                                   and CALIFORNIA TRUCKING
                  25                                               ASSOCIATION
                  26                                                                                      41153295.1

                  27

                  28
                                                                   3               Case No. 3:18-cv-02458-BEN-BLM
41153295_1.docx
                                            JOINT STIPULATION PERMITTING SINGLE REPLY BRIEF
                                           IN SUPPORT OF MOTION FOR PRELIMINARY INJUNCTION
